Citation Nr: 0207335	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  98-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability based upon service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to 
March 1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In the September 1997 decision the Ro increased a 30 percent 
rating which had been in effect for paranoid schizophrenia to 
50 percent.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's paranoid schizophrenia is currently 
manifested by reported auditory hallucinations, paranoid 
delusions, thought broadcasting and insertion, and sleep 
disturbances.

3.  Service connection is in effect for paranoid 
schizophrenia, rated at 70 percent disabling.

4.  The appellant has occupational experience in the post 
office, mobile home business, and auto mechanic and last 
worked full time in 1995.  He has two years of college.

5.  The service connected paranoid schizophrenia prevents him 
from obtaining and maintaining gainful employment consistent 
with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9203 (2001). 

2.  The criteria for a total rating based on individual 
unemployability due to service-connected paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under a law administered by VA.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).

With regard to the requirements of the VCAA, the Board finds 
that VA has satisfied its duty to assist the appellant in 
this claim.  The Board finds that the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, Statement of the Case, and Supplemental 
Statements of the Case, and information sent to the appellant 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  The RO has supplied the appellant with the 
applicable regulations in the Statement of the Case.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal have been 
obtained.  The RO has obtained the appellant's service 
medical records, and post service medical records, to include 
private and VA medical records, and employment records.  All 
relevant evidence identified by the appellant has been 
substantially obtained and considered, with the exception of 
a private hospital report referenced in the appellant's 
August 2001 correspondence.  In his regard, the Board notes 
the record reflects the appellant was privately hospitalized 
from June 18 through 21, 2001.  He was thereafter transferred 
to a VA medical facility, where he remained hospitalized from 
June 21 through 25, 2001.  The VA hospital report contains a 
complete and thorough account of the appellant's mental 
status at the time of his admission, in addition to an 
adequate recitation of his initial presenting complaints and 
history at the time of his earlier admission.  In 
consideration of these factors, and in light of the breadth 
of medical records documenting more recent treatment, and the 
Board's disposition below, it is the judgment of the Board 
that remand of this matter solely for the purpose of 
associating the private medical records relative to the four 
days private hospital admission in June 2001 is not warranted 
in this instance, and that the appellant is not prejudiced by 
the absence of these records.  Further, the Board is not 
aware of any additional relevant evidence that has not been 
associated with the claims file.  Therefore, no further 
assistance is required to assist with the development of the 
claim.  Accordingly, the VA has satisfied its obligation to 
notify and assist the appellant in this case.  

Factual Backgound

The service medical records show that the veteran was treated 
for psychiatric problems.  Service connection for 
schizophrenia, paranoid type, was established by rating 
decision dated in November 1980. 

Of record is a February 1994 decision from the Social 
Security Administration, which shows that the veteran was 
determined to be disabled since September 1991.  The primary 
diagnosis was schizophrenia paranoid type.

Of record is the veteran's application for unemployability 
benefits, dated in February 1997.  At that time the veteran 
indicated that he last worked full time in August 1995 as an 
auto mechanic.  He also had work experience in the mobile 
home business.  He had two years of college.

VA outpatient treatment reports, dated from 1993 to 1997, 
document continued psychiatric treatment.  These treatment 
reports note the appellant continued to be treated with a 
course of medication.  When evaluated in February 1997, the 
appellant's symptoms were evaluated as stable.  He reported 
occasional auditory hallucinations described as whispering, 
and occasional paranoid thoughts, but indicated that his 
symptoms were controlled with medication.

Private outpatient records, dated from 1995 to 1997, reflect 
the appellant was maintained on a course of prescribed 
medication.  A January 1997 report indicates the appellant 
was doing well.  It was reported that the appellant was not 
experiencing delusions, but reported auditory hallucinations, 
described as muffled voices when going to sleep.

On VA mental diseases examination in May 1997, the appellant 
presented with subjective complaints of paranoia, especially 
at night.  The appellant reported he experienced barely 
auditory hallucinations, and that he carried on conversations 
in his mind.  He reported he experienced difficulty sleeping.  
It was noted the appellant acknowledged having lots of 
friends with whom he socialized, and enjoyed social 
activities most of the time.  

Examination showed the appellant to be oriented in all 
spheres, with normal mood, and appropriate affect.  There was 
no evidence of perceptual deficit, looseness of association, 
thought blocking or flight of ideas.  The examiner noted that 
the appellant admitted to some auditory hallucinations with 
some degree of paranoia, but primarily complained of 
insomnia.  The appellant denied suicidal or homicidal 
ideation.  The diagnostic impression was paranoid 
schizophrenia, in almost complete remission (Axis I).  A 
Global Assessment of Functioning (GAF) score of 75 was 
indicated.  In the assessment, the examiner indicated the 
appellant was competent to hand his own affairs, and that 
while he was not employed in a gainful manner by a company, 
he occupied his time with the maintenance of mobile homes he 
owned, and collecting rental fees for these properties.  In 
this regard, the examiner noted the appellant had been 
employed for 10 years, but was apparently fired following 
accusations of violent behavior toward another employee.  At 
the time of this examination, it was noted that the appellant 
had not been employed during the preceding one and one half 
years.

The appellant underwent VA hospitalization in July 1998.  The 
diagnostic impression was schizophrenia, chronic, paranoid 
type.  The appellant was continued on medication, with 
scheduled follow-up outpatient care.

He continued to receive treatment at a VA outpatient clinic 
form 1998 to 2000. During evaluation in March 1998, the 
appellant exhibited paranoia, and displayed poor insight into 
his condition and behavior.  The examiner indicated there was 
some improvement noted in the appellant's adherence to the 
treatment plan, with hallucinations controlled by medication, 
and some improvement in negative symptoms.  A December 1998 
clinical report indicated the appellant presented with 
complaints of increased voices, sleep disturbance, and 
paranoid ideation.  It was noted that the appellant had not 
been taking his medication as prescribed, and had taken a 
recent trip during which he ingested alcoholic beverages, and 
that the combination of these factors contributed to his 
relapsing symptoms.

A VA outpatient evaluation report, dated in August 1999, 
indicates that he appellant complained of auditory 
hallucinations when in new surroundings or crowded areas, and 
also occur occasionally when he is alone.  These 
hallucinations were described as non-command in nature.  The 
assessment was schizophrenia, chronic paranoid, in fairly 
stable states with treatment, occasional auditory 
hallucination and suspiciousness.  

In November 1999, a VA counseling psychologist determined 
that achievement of a vocational rehabilitation goal was not 
reasonably feasible for the appellant.  In that report, it 
was noted that the appellant was found to have an impairment 
of employment, and that his service-connected disability 
contributed to his substantial impairment in social and 
vocational activities.  

A VA outpatient report, dated in February 2000, referenced an 
assessment that the appellant experienced increased paranoid 
ideation and irritability related to self-decrease in 
medication dosage.

During a March 2000 hearing at the RO, the appellant offered 
testimonial evidence regarding the severity of his service-
connected disability.  The appellant reported he experienced 
auditory hallucinations, and thought projection.  He believed 
that others are responsible for the voices he hears, and has 
accused family members for inserting thoughts into his mind 
and acting against him.  He indicated that he has become 
violent on occasion.  When in public or in crowds, the 
appellant believes that others can read his thoughts.  He can 
hear their bad thoughts, although he resists.  The appellant 
reported experiencing sleep disturbance, and described 
intermittent episodes during which he awakens in a panic 
state because of voices.  The appellant indicated that he 
gets along with his family well, and will occasionally visit 
with relatives.  He described his relationship with his 
stepchildren as good.  He reported that he attends church 
regularly, interacts with church members socially, and will 
go out with his wife on occasion.  It was the appellant's 
belief that his difficulty in obtaining employment is related 
to his 1995 termination from the postal service.  The 
appellant also indicated that because of the nature and 
severity of his psychiatric symptoms, he believed that he 
would not be able to function effectively in a work 
environment.  His wife also testified regarding his 
psychiatric symptoms.

Received into evidence at the time of the hearing was a 
chronology of the appellant's employment and treatment 
history.  The appellant indicated he began seeing his 
treating physician in 1984, at which time a treatment course 
of prescribed medication was initiated.  He reported several 
periods of hospitalization, and noted that he has remained 
unemployed since 1995.

A VA examination was conducted in August 2000.  At that time 
the appellant reported a history of auditory hallucinations 
since 1986.  He reported that while he has experienced 
command hallucinations to harm others, he has never acted on 
such.  He also reported significant paranoid delusions.  The 
appellant indicated that on several occasions he has received 
special messages from the television, although he is able to 
resist them.  He reported significant thoughts of thought 
broadcasting and thought insertion.  The appellant indicated 
that he experienced significant difficulty with crowds, and 
functions better when alone.  He indicated that he 
experiences episodes of depression.  He denied any suicidal 
or homicidal ideation at the time of the examination.  The 
appellant reported he was sleeping better.   He stated that 
he had been married for three years, and has siblings with 
whom he maintains a good relationship.  He was also noted to 
have a good relationship with his two stepchildren, whom he 
has adopted.

During the interview, the examiner observed the appellant was 
well-dressed and well-groomed, and maintained good eye 
contact.  His speech was of normal rate and volume.  There 
was no psychomotor agitation or retardation noted.  The 
appellant described his mood as all right.  His affect was 
evaluated as restricted.  The appellant demonstrated linear 
thought processes.  With respect to his thought content, the 
appellant denied any suicidal or homicidal ideation.  He 
experienced positive auditory hallucinations and paranoid 
delusions.  His insight and judgment were fair.  The 
appellant exhibited concrete thinking.  There were no visual 
hallucinations.  Cognitive examination was 29/30 with recall 
3/3. The diagnostic impression was schizophrenia, chronic 
paranoid type.  A GAF score of 50 was indicated.  The 
examiner noted that the GAF assessment was due to 
symptomatology related to the service-connected 
schizophrenia.  In his assessment, the examiner indicated the 
appellant's ability to work is going to be significantly 
effected by the service-connected disability.  The examiner 
opined that the appellant would have a difficult time in 
obtaining a job as well as, more specifically, maintaining a 
job.  The examiner noted that the appellant's history of 
paranoia and auditory hallucinations increase in severity 
under periods of stress including work, confrontational 
situations, and being in crowds.  It was the examiner's 
opinion that the appellant's schizophrenic condition would 
significantly contribute to his inability to work.

A social and industrial survey indicated the appellant had 
been married twice.  He had adopted his wife's three 
children.  He had lost his job as a security guard in 1982 
and has worked at the Post Office from 1985 to 1995 when he 
was forced to resign. Due to his psychiatric illness.  During 
the course of his employment history, the appellant was noted 
to have experienced continued auditory hallucinations and 
paranoid delusions which affected his ability to perform his 
duties, and resulted in absenteeism.  It was also noted that 
the appellant has difficulty concentrating on tasks, with 
short term memory impairment due to preoccupation and lack of 
concentration.  He reported that he had frequent and loud 
arguments with his wife and was verbally aggressive with his 
children.  His concentration and memory problems worsened the 
severity of arguments at home.  He denied physical abuse.  He 
stated that his home situation had improved with the children 
at school and his wife working full time.  It was the social 
worker's assessment that the appellant was functioning at a 
GAF level of 31.

The veteran continued to receive treatment for his 
psychiatric illness at VA facilities.  He was hospitalized in 
June 2001 for an exacerbation of psychotic symptoms. 

Analysis

I.  Paranoid Schizophrenia

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2000).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, the Board has 
reviewed the appellant's medical history. 38 C.F.R. §§ 4.1, 
4.2 (2000).  The current rating is based on the current 
extent of the disability, consequently the focus of the 
Board's inquiry will be on the recent evidence, which is the 
most probative source of information as to the current extent 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The appellant's paranoid schizophrenia is rated as 50 percent 
disabling under Diagnostic Code 9203.  This Diagnostic Code 
provides a 50 percent evaluation upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned upon a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name. 38 
C.F.R. § 4.130, Diagnostic Code 9203.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  GAF scores of 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressor; no more than slight 
impairment in social, occupational, or school functioning.

To summarize, the veteran's statements and testimony are 
deemed competent with regard to the description of the 
symptoms of his psychiatric illness.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). However, these statements must be 
considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

The evidence shows that the veteran has been receiving 
extensive treatment for his psychiatric illness, including 
hospitalization most recently in June 2001.  The most recent 
VA examination in August 2000 showed that the veteran was 
reporting auditory hallucinations, paranoid delusions, 
thought broadcasting and insertion.  Additionally, it was 
reported that his thinking was concrete and his affect was 
restricted.  The appellant also demonstrated linear thought 
processes.  Although controlled by medication, the 
appellant's symptoms were noted to be exacerbated under 
stressful circumstances.  In conjunction with this 
examination, the appellant was evaluated with a GAF score of 
50, reflecting serious symptoms.  Based upon a review of the 
evidence of record, the Board finds that the appellant's 
demonstrated symptomatology reflects a sufficient degree of 
impairment to support an increased evaluation of 70 percent. 

However, this same evidence does not show that the symptoms 
and findings satisfy the criteria for a 100 percent 
evaluation under the rating criteria.  In order to be 
entitled to a 100 percent schedular rating there must be 
total occupational and social impairment. 

In this regard, the recent VA examination showed that he was 
well dressed and well groomed.  Furthermore there was no 
impairment in communication and the cognitive examination was 
29/30 with recall 3/3.  Also, insight and judgment were fair 
and his mood was described as all right.  He also denied any 
suicidal or homicidal ideation and visual hallucinations.  
Although the VA social worker indicated that the veteran did 
argue at home, the August 2000 VA examination and his hearing 
testimony indicated that he got along with his family well, 
occasionally visited with relatives and interacted with 
church members socially, and went out with his wife on 
occasion.

After reviewing the record the Board finds that the degree of 
disability resulting from the paranoid schizophrenia does not 
satisfy the criteria for a 100 percent rating. 

II.  Individual Unemployability

A total evaluation for compensation purposes based upon 
unemployability is warranted when the evidence shows that the 
appellant is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16.

Under 38 C.F.R. § 4.16, when a veteran has one disability 
ratable at 60 percent or more, or two or more disabilities 
ratable at 40 percent or more, and sufficient additional 
evidence to bring the combined rating to 70 percent or more, 
and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation, a total disability rating may be 
assigned.  For the purposes of 38 C.F.R. § 4.16(a), marginal 
employment shall not be considered substantially gainful 
employment.  "Marginal employment" generally shall be 
deemed to exist when the veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on a 
facts found basis (including, but not limited to, employment 
in a protected environment such as family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall also be given to all 
claims to the nature of the employment and the reason for the 
termination.

In this regard as previously set forth the veteran is 
experiencing significant psychiatric symptoms including audio 
hallucinations and delusions.  In August 2000 the VA examiner 
opined that the appellant would have a difficult time in 
obtaining a job as well as, more specifically, maintaining a 
job.  The VA social worker assigned a GAF of 36 which 
indicates that the veteran was unable to work. The employment 
record in this case demonstrates no more than marginal self-
employment at best since 1995.  Based on this evidence, the 
Board finds that the service connected paranoid schizophrenia 
is so debilitating as to prevent the veteran from obtaining 
and maintaining gainful employment consistent with his 
education and occupational experience.  Thus entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability is warranted.


ORDER

A 70 percent rating is granted for paranoid schizophrenia, 
subject to the law and regulations governing the award of 
monetary benefits.

A total disability evaluation on the basis of individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

